UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6456



JEFFREY BERNARD LINEBERGER,

                                             Petitioner - Appellant,

          versus


MICHAEL YORK, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-151)


Submitted:   August 28, 2003             Decided:   November 25, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Bernard Lineberger, Appellant Pro Se.      Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey    Bernard     Lineberger     seeks   to   appeal   the    district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).       We have independently reviewed the record and

conclude that Lineberger has not made a substantial showing of the

denial of a constitutional right.          See Miller-El v. Cockrell, 537

U.S. 322,      , 123 S. Ct. 1029, 1039 (2003).          Accordingly, we deny

a certificate of appealability and dismiss the appeal.                   See 28

U.S.C. § 2253(c) (2000).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and    argument    would    not    aid   the

decisional process.




                                                                       DISMISSED




                                      2